 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FILIPE ROMAN HOLGUIN,                             Case No. 1:19-cv-00757-JDP
12                         Plaintiff,                   ORDER DIRECTING CLERK TO
                                                        TERMINATE DEFENDANT BORQUEZ
13             v.                                       FROM THE DOCKET
14    BELL, et al.,
15                         Defendants.
16

17            On October 30, 2019, plaintiff voluntarily dismissed all claims against defendant Borquez.

18   ECF No. 13. Accordingly, defendant Borquez is no longer a party in this case, and I direct the

19   clerk to terminate defendant Borquez on the docket.

20
     IT IS SO ORDERED.
21

22
     Dated:         November 5, 2019
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26   No. 204.
27

28
                                                       1
